Contrary to the defendant’s contention, the judgment lien which it now seeks to enforce did not survive the plaintiff’s discharge in bankruptcy and therefore the plaintiff is entitled to have an unqualified discharge marked upon the docket of the judgment in the office of the County Clerk (see, Debtor and Creditor Law § 150).
In the bankruptcy proceeding the plaintiff’s entire equity interest in the property to which the lien attached was exempted pursuant to CPLR 5206, the "homestead exemption”. The defendant failed to object to the claimed exemption and thus the exemption was allowed by the bankruptcy court. Accordingly, the plaintiff’s subsequent discharge in bankruptcy extinguished the defendant’s judgment lien (see, 11 USC §§ 522, 524; Bankruptcy Rule 4003). Mangano, J. P., Thompson, Sullivan and Harwood, JJ., concur.